Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 10, 2022

                                     No. 04-22-00629-CR

                     EX PARTE Luis Alexis GONZALES-MORALES

                         From the County Court, Webb County, Texas
                             Trial Court No. 2022CRB000722L1
                         Honorable Leticia Martinez, Judge Presiding


                                       ORDER
        Appellant’s brief is currently due November 17, 2022. On November 9, 2022, appellant
filed a motion requesting a 45-day extension of time to file the brief. After consideration, we
GRANT the motion and ORDER appellant to file his brief by January 2, 2023. Further requests
for extension of time will be disfavored.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court